Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7-11, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0235515 A1 to Shirvani et al., hereinafter, “Shirvani” in view of US 2020/0026965 A1 to Guo et al., hereinafter, “Guo”.
Claim 1. An autonomous driving system for a vehicle, the autonomous driving system comprising: a sensor device configured to capture input data for an autonomous driving feature; Shirvani [Abstract] teaches An autonomous driving system could create or exacerbate a hazardous driving situation due to incorrect machine learning, algorithm design, sensor limitations, environmental conditions or other factors. This technology presents solutions that use machine learning to detect when the autonomous driving system is in this state e.g., erratic or reckless driving and other behavior, in order to take remedial action to prevent a hazard such as a collision.

and a control system configured to: obtain a training dataset for training a plurality of deep neural networks (DNNs) for the autonomous driving feature; Shirvani [0045] teaches example embodiments provide machine learning systems and techniques such as one or more neural networks working in a diverse redundancy configuration to detect various kinds of faults including unsafe control operations. One advantageous non-limiting embodiment uses a plurality of non-identical machine learning mechanisms exhibiting non-overlapping behaviors (e.g., different neural networks having the same or different resolutions) to detect and prevent irrational and/or unsafe outcomes.

Shirvani [0105] teaches depending on training, two or more additional “xNet” networks could be combined into a single deep neural network (DNN) xNet. 

train the plurality of DNNs using the plurality of training datasets, respectively; determine, using the plurality of trained DNNs and the input data, a plurality of outputs for the autonomous driving feature; and determine, using the plurality of outputs, a best output for the autonomous driving feature. Shirvani [0007] teaches a system comprises sensors that provide sensor outputs for detecting objects; at least one processor operatively coupled to receive the sensor outputs, the at least one processor using the received sensor outputs to generate action planning, the at least one processor operating from a first perspective to generate action planning in response to the sensor outputs; and the at least one processor executing, based on instructions stored in memory, a machine learning object that uses said sensor outputs and a second perspective different from the first perspective to check the generated action planning and generates outputs that enable selective overriding and/or modifying of the generated action planning
Shirvani [0015] teaches some embodiments further comprise an arbiter that decides whether to override the generated action planning in response to the generated outputs.
Shirvani [0016] teaches the at least one processor executes instructions stored in memory to control the machine learning object to provide at least some of the generated outputs to generate the action planning
Shirvani [0017] teaches the sensor outputs comprise at least two of object location/position tracking, environment sensing, obstacle location mapping, or driving mode.
Shirvani [0022] teaches some embodiments provide a method performed by a least one processor by executing instructions stored in memory, the method comprising: executing first instructions stored in memory to process sensor inputs with machine learning to generate operational outputs; executing second instructions stored in memory to process the same or different sensor inputs with machine learning that is complementary to the machine learning used to generate the operational outputs; and selectively implementing the generated operational outputs at least in part in response to the processing with the complementary machine learning.
Shirvani [0023] teaches some embodiments further include training the machine learning to generate operational outputs and the complementary machine learning with the same training data. Other embodiments further include training the machine learning to generate operational outputs and the complementary machine learning with different training data.
Shirvani [0024] teaches selectively implementing includes arbitrating use of the generated operational outputs at least in part in response to results of the processing with the complementary machine learning.
Shirvani [0064] teaches not all xNet networks need to be used for verification or validation of output from the main or planning neural network 102. Some may accept exactly the same or similar inputs as the main forward network(s), but be structured to analyze the inputs from a different perspective or in a different way. The outputs of such networks can then be combined or substituted or further processed in various ways with the output(s) of some or all of the main forward network(s).
Shirvani [0065] teaches the additional xNet network(s) are trained differently for a different purpose. The goal or intention of the additional network(s) is/are different than the goals/intentions of the primary network(s). The additional networks could have different inputs, the same inputs or a combination of those. The primary network may, in some implementations, produce special outputs (e.g., intention) just for monitoring by the additional network(s). In some implementations, the only inputs to the xNet network(s) are the outputs of the primary network, and the xNet network(s) is/are able to detect unsafe conditions merely by observing the outputs of the primary network.
Shirvani fails to explicitly fail to teach sub-sample the training dataset to obtain a plurality of training datasets comprising the training dataset and one or more sub-sampled training datasets each having a different resolution than a remainder of the plurality of training datasets. Guo, in the field of deep neural networks, teaches sub-sample the training dataset to obtain a plurality of training datasets comprising the training dataset and one or more sub-sampled training datasets each having a different resolution than a remainder of the plurality of training datasets; Guo [0193] teaches FIG. 16A is an exemplary block diagram of a learning system 1600 which can implement budgeted training and learning techniques for a DNN. In exemplary embodiments, learning system 1600 implements example training and learning techniques disclosed regarding FIGS. 16B-16C. Referring to FIG. 16A, image down sampler 1604 can down sample a large input image from image data 1602 into a number of smaller sub-images (e.g., sub-image 1 (1504-1) through sub-image N (1504-N) in FIG. 15). In one embodiment, the down sampled images have a lower resolution than the input image (e.g., input image 1502) from image data 1602 and are grouped in batches. For example, one batch can include sub-images 1 and 2 and another batch can include sub-images 3 and 4 and so on in which sub-image N is placed in a batch with one or more other sub-images.
Guo [0195] teaches tester 1616 can also process test images from test data 1612. In one embodiment, a large test image from test data 612 is down-sampled by image downsampler 1616 into smaller sub-images. Image downsampler 1616 can pass one of the smaller sub-images to tester 1616 which can test the sub-image using the trained powerful neural network 1610, which has been trained using the down-sampled images 1 (1504-1) through N (1504-N), to obtain a test result. Example of a test result can include a classification result for the tested sub-image. Tester 1616 forwards the test results to combiner 1618. In exemplary embodiments, combiner 1618 combines all the test results from training data 1602 and determines a final result 1619 using any number of methods. e.g., a voting method, which can be the best result among the test results. The exemplary embodiments use sub-sampled images which have a lower image resolution than a full, large input image reducing computation and memory requirements while leveraging the capabilities of a powerful DNN.
Guo [0196] teaches FIGS. 16B-16C illustrate exemplary flow diagrams of operations 1620 and 1650 to train and test a DNN. Referring to operation 1620 of FIG. 16B, at operation 1622, a training image is randomly down sampled to generate low resolution sub-images. For example, a training image can be divided into a number of sub-sections, and the sub-sections can be randomly selected to generate a sub-image having a lower resolution than the training image. In this way, a DNN can use a number of smaller images with lower resolution for training.
Thus, at the time of the invention, it would have been obvious to one of ordinary skill to combine the teaching of Shirvani with the teachings of Guo for the benefit of increasing processing efficiency of the neural network (Guo [0003-0005]).
Claim 5. Shirvani further teaches wherein the control system is configured to determine the best output for the autonomous driving feature using a voting scheme. Shirvani [0105] teaches example non-limiting implementations provide increased safety by providing an architecture including a primary function and a diagnostic function. In other implementations, it is possible to have multiple additional networks and provide voting or arbitration to decide which one or ones of the decisions of the additional networks will control, if any. 

Claim 7. Shirvani further teaches wherein the plurality of trained DNNs are all executable by a single processing device or system. Shirvani [0105] teaches depending on training, two or more additional “xNet” networks could be combined into a single deep neural network (DNN) xNet. 

Claim 8. Shirvani further teaches wherein the autonomous driving feature is object detection and tracking. Shirvani [0007] teaches a system comprises sensors that provide sensor outputs for detecting objects

Shirvani [0128] teaches FIG. 2 shows an example non-limiting embodiment including a forward path planning neural network (PlanningNet 102) and a reverse path planning neural network (SafetyNet 200). PlanningNet 102 includes functionality such as object detection, collision avoidance, action and route planning and component actuation to autonomously drive a vehicle or, in some embodiments, assist a human driver in performing certain driving tasks such as selectively-activated autopilot, adaptive cruise control and lane keeping. SafetyNet 200 analyzes outputs of PlanningNet 102 for safety, and generates error signals upon SafetyNet determining that PlanningNet 102 output(s) will or may cause unsafe operations.

Claim 9. Shirvani further teaches wherein the sensor device is a camera system configured to capture images of an area external to the vehicle.  Shirvani [0115] teaches Controller 10 provides autonomous driving outputs in response to an array of sensed inputs including for example the outputs of: [0116] One or more ultrasonic sensors 66 [0117] One or more RADAR sensors 68 [0118] One or more LIDAR (Light Detection and Ranging) sensors 70 [0119] One or more surround cameras 72 (typically such cameras are located at various places on vehicle body 52 to image areas all around the vehicle body)

Claim 10. Shirvani further teaches wherein the sensor device is a light detection and ranging (LIDAR) system configured to capture LIDAR point cloud data for an area external to the vehicle. Shirvani [0115] teaches Controller 10 provides autonomous driving outputs in response to an array of sensed inputs including for example the outputs of: [0116] One or more ultrasonic sensors 66 [0117] One or more RADAR sensors 68 [0118] One or more LIDAR (Light Detection and Ranging) sensors 70 [0119] One or more surround cameras 72 (typically such cameras are located at various places on vehicle body 52 to image areas all around the vehicle body)

Claim 11. It differs from claim 1 in that it is a method performed by the system of claim 1. Therefore claim 11 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 15. It differs from claim 5 in that it is a method performed by the system of claim 5. Therefore claim 15 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 

Claim 17. It differs from claim 7 in that it is a method performed by the system of claim 7. Therefore claim 17 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 

Claim 18. It differs from claim 8 in that it is a method performed by the system of claim 8. Therefore claim 18 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 

Claim 19. It differs from claim 9 in that it is a method performed by the system of claim 9. Therefore claim 19 has been analyzed and reviewed in the same way as claim 9. See the above analysis. 

Claim 20. It differs from claim 10 in that it is a method performed by the system of claim 10. Therefore claim 20 has been analyzed and reviewed in the same way as claim 10. See the above analysis. 

Claim(s) 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0235515 A1 to Shirvani et al., hereinafter, “Shirvani” in view of US 2020/0026965 A1 to Guo et al., hereinafter, “Guo” and in further view of US 2021/0117802 A1 to Nguyen et al., hereinafter, “Nguyen”. 
Claim 2. The combination of Shirvani and Guo is silent on claim 2, however, Nguyen, in the field of neural networks, teaches wherein control system is configured to sub-sample the training dataset using sequential leader clustering. Nguyen [0048] teaches the clustering module 320 performs clustering of samples of the input dataset to generate a plurality of clusters. The clustering module 320 associates each sample with a cluster. The clustering is performed based on distances between samples of the input dataset. The clustering module 320 determines the distance based on vectors generated by nodes of the hidden layer.

Thus, at the time of the invention, it would have been obvious to one of ordinary skill to combine the teaching of Shirvani with the teachings of Nguyen for the benefit of being more cost effective (Nguyen [0003]).
Claim 3. Nguyen further teaches wherein the sequential lead clustering comprises, for each sub-sampled training dataset: determining a different clustering threshold value; for each sample of the training dataset, determining a distance between the sample and remainder of the samples of the training dataset; and removing any of the plurality of samples of the training dataset that have a distance less than the clustering threshold value indicative of a match with another particular sample of the training dataset to generate the sub-sampled training dataset. Nguyen [0034] teaches the clustering module 320 receives a set of embeddings from the embedding selection module 310. Each embedding represents a sample that was provided as input during a particular iteration to the neural network 200. The clustering module 320 performs clustering of the received set of embeddings and generates a set of clusters, each cluster comprising one or more embeddings. The clustering module 320 uses a distance metric that represents a distance between any two embeddings and identifies clusters of embeddings that represent embeddings that are close to each other according to the distance metric. The clustering module 320 may use a clustering technique, for example, k-means clustering, distribution-based clustering, hierarchical clustering, and so on.

Nguyen [0036] teaches the sample scoring module 330 determines D.sub.internal, an aggregate distance of the sample compared to other samples of the cluster to which the sample is assigned and D.sub.external, an aggregate distance between the sample and other clusters or samples assigned to other clusters. The sample scoring module 330 determines the score measuring the similarity of the sample to the cluster to which the sample is assigned based on the values of D.sub.internal and D.sub.external. In an embodiment, the sample scoring module 330 determines a silhouette score for the samples.

Nguyen [0045] teaches the deep learning module 120 selects a subset of samples from the input dataset. The subset of samples is selected based on distances between vectors representing the samples. Further details of the process for selecting the subsets are shown in FIG. 5 and described herein. The deep learning module 120 stores the subset of samples in the training data store 360 as a training dataset. The deep learning module 120 provides 460 the samples of the subset as a training dataset for retraining the neural network during the next iteration of the process illustrated in FIG. 5.

Nguyen [0048] teaches the clustering module 320 performs clustering of samples of the input dataset to generate a plurality of clusters. The clustering module 320 associates each sample with a cluster. The clustering is performed based on distances between samples of the input dataset. The clustering module 320 determines the distance based on vectors generated by nodes of the hidden layer.

Claim 12. It differs from claim 2 in that it is a method performed by the system of claim 2. Therefore claim 12 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 

Claim 13. It differs from claim 3 in that it is a method performed by the system of claim 3. Therefore claim 13 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0235515 A1 to Shirvani et al., hereinafter, “Shirvani” in view of US 2020/0026965 A1 to Guo et al., hereinafter, “Guo” and in further view of US 2016/0307096 A1 to Goel et al., hereinafter, “Goel”.
Claim 4. The combination of Shirvani and Guo is silent on claim 4, however, Goel, in the field of neural networks, teaches wherein the control system is configured to train the plurality of DNNs using a different dropout rate for each of the plurality of DNNs. Goel [0025] teaches the model (or ensemble of models) may be subsequently trained for additional iterations with the dropout rate (e.g., inferred dropout rate) held fixed, or the dropout range (inferred dropout range) may be dynamically changed. This procedure alleviates the need to do an exhaustive search for the best dropout rate, which conventionally involves training a model for each dropout rate being considered (e.g., for all parameters). Although held-out data is generally a subset of the training data, the held-out data may be any dataset that is representative of the data that the model will be “testing”, or operating on. 

Thus, at the time of the invention, it would have been obvious to one of ordinary skill to combine the teaching of Shirvani with the teachings of Goel for the benefit of maximizing the performance of the network. (Goel [0009]).


Claim 14. It differs from claim 4 in that it is a method performed by the system of claim 4. Therefore claim 14 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0235515 A1 to Shirvani et al., hereinafter, “Shirvani” in view of US 2020/0026965 A1 to Guo et al., hereinafter, “Guo” and in further view of US 2016/0307096 A1 to Goel et al., hereinafter, “Goel” and US 2020/0320807 A1 Gorti et al., hereinafter, “Gorti”.
Claim 6. The combination of Shirvani and Guo is silent on claim 6, however, Gorti, in the field of vehicular autonomous driving system, teaches wherein the control system is further configured to: determine a degradation state when the plurality of outputs continue to not differ by more than a threshold for a period of time; andPage 15 of 20Attorney Ref. No. 711079US1 in response to determining the degradation state, at least one of set a fault and adjust or limit operation of the autonomous driving feature. Gorti [0003] teaches a vehicular autonomous driving system includes a fault prediction unit configured to predict a potential future fault condition by: monitoring performance data associated with a plurality of autonomous driving components; comparing the performance data associated with the plurality of autonomous driving components to a plurality of performance thresholds; and determining the potential future fault condition for one of the plurality of autonomous driving components, when the performance data associated with the one of the plurality of autonomous driving components compares unfavorably to a corresponding one of the plurality of performance thresholds.

Thus, at the time of the invention, it would have been obvious to one of ordinary skill to combine the teaching of Shirvani with the teachings of Gorti for the benefit of detecting faults of autonomous driving components. (Gorti [0003-0005]).
Claim 16. It differs from claim 6 in that it is a method performed by the system of claim 6. Therefore claim 16 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661